Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.114 ADDENDUM TO AGREEMENT(S) This is an ADDENDUM, dated as of October 1, 2001, to the agreement(s) (which may be administrative services, sales and services, bank agency, and/or other services or sales agreement(s) (the Agreement(s)) between you (or your affiliate) )collectively, the Company) and Neuberger Berman Management Inc. (NBMI) or any mutual funds for which NBMI is administrator (the Funds). WHEREAS , the Company and NBMI or the Funds are parties to the Agreement(s) pursuant to which shares of the Funds are made available to clients of the Company and the Company provides services to the Funds on behalf of NBMI with respect to the clients. WHEREAS , in December 2000 and February 2001, the Funds were reorganized (the Reorganization) form a two-tiered master-feeder structure to a single-tiered multi-class structure, in which the investment companies that had been know as Neuberger Berman Equity Trust, Neuberger Berman Income Trust, and Neuberger Berman Equity Assets (collectively, the Old Trust) and their series, such as Neuberger Berman Guardian Trust or Neuberger Berman Partners Assets) (each a feeder fund) were reorganized into the investment company known as Neuberger Berman Equity Funds (the Trust) and the feeder funds became part of the corresponding series of the Trust (each, a Fund); for example, Neuberger Berman Guardian Trust became part of Neuberger Berman Guardian Fund and Neuberger Berman Partners Assets became part of Neuberger Berman Partners Fund. WHEREAS , each Fund was organized into classes corresponding to the feeder funds, such that Neuberger Berman Focus Fund: became Neuberger Berman Focud Fund Investor Class,; Neuberger Berman Guardian Trust became Neuberger Berman Guardian Fund Trust Class; and Neuberger Berman Partners Assets became Neuberger Berman Partners Fund Advisor Class. WHEREAS , the parties which to amend the Agreement(s) to reflect the Reorganization. NOW, THEREFORE , in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1. Each Agreement is hereby amended by deleting the names of the investment companies listed in the left column wherever they appear therein and substituting therefore the names and classes of the investment companies listed in the right column: OLD NAMES Neuberger Berman Equity Funds Neuberger Berman Income Funds Neuberger Berman Equity Trust Neuberger Berman Income Trust Neuberger Berman Equity Assets NEW NAMES Neuberger Berman Equity Funds Investor Class Neuberger Berman Income Funds Investor Class Neuberger Berman Equity Funds Trust Class Neuberger Berman Income Funds Trust Class Neuberger Berman Equity Funds Advisor Class 2. The list of Funds designated as Appendix A (or, in some Agreements, as another exhibit or schedule), to each Agreement is hereby deleted in its entirety and replaced by the appropriate new Appendix A (or exhibit or schedule) attached to this Addendum, as follows: (a) Administrative Services Agreements with NBMI relating to Neuberger Berman Equity Trust, Neuberger Berman Income Trust, Neuberger Berman Equity Assets and/or Neuberger Berman Equity Series: Appendix A (or other exhibit or schedule) is hereby deleted in its entirety and replaced by Appendix A  Admin.-Trust and Advisor Classes attached hereto. (b) Sales and Services Agreements or Bank Agency Agreements with NBMI relating to Neuberger Berman Equity Assets: Appendix A (or other exhibit or schedule) is hereby deleted in its entirety and replaced by Appendix A-12b-1-Advisor Class attached hereto. (c) Administrative Services Agreements with Neuberger Berman Equity Funds, or Neuberger Berman Income Funds: Appendix A (or other exhibit or schedule) is hereby deleted in its entirety and replaced by Appendix A  Admin. Investor Class attached hereto. (d) Sales, Fund/SERV, Networking or Agency Agreements with NBMI relating to Neuberger Berman Equity Funds or Neuberger Berman Income Funds: Appendix A (or other exhibit or schedule) is hereby deleted in its entirety and replaced by Appendix A-Trading- Investor Class attached hereto. Notwithstanding anything to the contrary in the Agreements, NBMI may from time to time update Appendix A (or other exhibit or schedule) to the Agreement, with a copy to the Company in due course, to add a new Fund, delete an inactive or terminated Fund, or reflect the change of name of a Fund. The establishment by the Company of an account in any Fund, whether or not as yet reflected on an updated Appendix A or exhibit or schedule, shall constitute the agreement by the Company and NBMI to be bound by the provisions of this Agreement with respect to that Fund. 3. Except as modified hereby, all other terms and conditions of the Agreement(s) shall remain in full force and effect. 4. This Addendum may be executed in two or more counterparts, each of which shall be deemed to be an original, but all of which together shall constitute one and the same Addendum. [COMPANY] NEUBERGER BERMAN AETNA LINFE INSURANCE AND MANAGEMENT INC. ANNUITY COMPANY By: /s/ Laurie M. Tillinghast By: /s/ Robert Conti Name: Laurie M. Tillinghast Name: Robert Conti Title: Vice President Title Snr Vice President 2 APPENDIX A-Admin.-Trust and Advisor Classes NAME OF FUND AND CLASS CUSIP NASDAQ SYMBOL Neuberger Berman Equity Funds, Trust Class Neuberger Berman Century Fund Trust Class Neuberger Berman Focus Fund Trust Class NBFCX Neuberger Berman Genesis Fund Trust Class NBGEX Neuberger Berman Guardian Fund Trust Class NBGTX Neuberger Berman International Fund Trust Class Neuberger Berman Manhattan Fund Trust Class NBMTX Neuberger Berman Millennium Fund Trust Class NBMOX Neuberger Berman Partners Fund Trust Class NBPTX Neuberger Berman Regency Fund Trust Class NBREX Neuberger Berman Socially Responsive Fund Trust NBSTX Class Neuberger Berman Technology Fund Trust Class Neuberger Berman Income Funds, Trust Class Neuberger Berman Limited Maturity Bond Fund NBLTX Trust Class Neuberger Berman Equity Funds, Advisor Class Neuberger Berman Focus Fund Advisor Class 64122M209 NBFAX Neuberger Berman Genesis Fund Advisor Class 64122M605 NBGAX Neuberger Berman Guardian Fund Advisor class 64122M308 NBGUX Neuberger Berman Manhattan Fund Advisor Class 64122M407 NBMBX Neuberger Berman Partners Fund Advisor Class 64122M506 NBPBX 3 APPENDIX A-12b-1-Advisor Class NAME OF FUND AND CLASS CUSIP NASDAQ SYMBOL Neuberger Berman Equity Funds, Advisor Class Neuberger Berman Focus Fund Advisor Class 64122M209 NBFAX Neuberger Berman Genesis Fund Advisor Class 64122M605 NBGAX Neuberger Berman Guardian Fund Advisor Class 64122M308 NBGUX Neuberger Berman Manhattan Fund Advisor Class 64122M407 NBMBX Neuberger Berman Partners Fund Advisor Class 64122M506 NBPBX 4 APPENDIX A-Admin.-Investor Class Only the Investor Classes of the Funds that correlate with the series of former NB Equtiy Funds or Income Funds listed on the list of funds attached to the Agreement are covered by the Agreement. For example, if the list of funds contained Neuberger Berman Focus Fund (a series of Neuberger Berman Equity Funds) it now will cover Neuberger Berman Focus Fund Investor Class. NAME OF FUND AND CLASS CUSIP NASDAQ SYMBOL Neuberger Berman Equity Funds, Advisor Class c NBCIX Neuberger Berman Fasciano Fund Investor Class NBFSX Neuberger Berman Focus Fund Investor Class 64122 4506 NBSSX Neuberger Berman Genesis Fund Investor Class NBGNX Neuberger Berman Guardian Fund Investor Class NGUAX Neuberger Berman International Fund Investor Class NBISX Neuberger Berman Manhattan Fund Investor Class NMANX Neuberger Berman Millennium Fund Investor Class NBMIX Neuberger Berman Partners Fund Investor Class NPRTX Neuberger Berman Regency Fund Investor Class NBRVX Neuberger Berman Socially Responsible Fund NBSRX Investor Class Neuberger Berman Technology Fund Investor Class NBTFX Neuberger Berman Income Funds, Investor Class Neuberger Berman High Yield Maturity Bond Fund NBHAX Investor Class Neuberger Berman Limited Maturity Bond Fund NLMBX Investor Class Neuberger Berman Municipal Securities Trust NBMUX Investor Class Neuberger Berman Institutional Cash Trust Investor NBIXX Class Neuberger Berman Money Funds, Investor Class Neuberger Berman Cash Reserves Fund Investor NBCXX Class Neuberger Berman Government Money Fund NBGXX Investor Class Neuberger Berman Municipal Money Fund NBTXX 5 APPENDIX A-Trading-Investor Class NAME OF FUND AND CLASS CUSIP NASDAQ SYMBOL Neuberger Berman Equity Funds, Investor Class Neuberger Berman Century Fund Investor Class NBCIX Neuberger Berman Fasciano Fund Investor Class NBFSX Neuberger Berman Focus Fund Investor Class 64122 4506 NBSSX Neuberger Berman Genesis Fund Investor Class NBGNX Neuberger Berman Guardian Fund Investor Class NGUAX Neuberger Berman International Fund Investor Class NBISX Neuberger Berman Manhattan Fund Investor Class NMANX Neuberger Berman Millennium Fund Investor Class NBMIX Neuberger Berman Partners Fund Investor Class NPRTX Neuberger Berman Regency Fund Investor Class NBRVX Neuberger Berman Socially Responsible Fund NBSRX Investor Class Neuberger Berman Technology Fund Investor Class NBTFX Neuberger Berman Income Funds, Investor Class Neuberger Berman High Yield Maturity Bond Fund NBHAX Investor Class Neuberger Berman Limited Maturity Bond Fund NLMBX Investor Class Neuberger Berman Municipal Securities Trust NBMUX Investor Class Neuberger Berman Institutional Cash Trust Investor NBIXX Class Neuberger Berman Money Funds, Investor Class Neuberger Berman Cash Reserves Fund Investor NBCXX Class Neuberger Berman Government Money Fund NBGXX Investor Class Neuberger Berman Municipal Money Fund NBTXX 6
